Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 9-17, 27, 28, 30 and 31 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    113
    624
    media_image1.png
    Greyscale
,
and the species of the compound in instant claim 16 {or Compound No. 2 (HA1-HB2) in Table 3 on page 26 of the instant specification -

    PNG
    media_image2.png
    212
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    594
    media_image3.png
    Greyscale
},

    PNG
    media_image4.png
    156
    734
    media_image4.png
    Greyscale

in the reply filed on December 21, 2020 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 17, 27, 28, 30 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
December 21, 2020.


IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  The status identifier for claim 16 is incorrect in the Preliminary Amendment filed 
January 6, 2020.  The correct status identifier which should have been used is "Currently Amended" instead of "Original".  The structure of the compound in claim 16 as originally filed, 

    PNG
    media_image5.png
    157
    508
    media_image5.png
    Greyscale
.

    PNG
    media_image6.png
    198
    755
    media_image6.png
    Greyscale
}
has been changed in the Preliminary Amendment to the compound, 
    PNG
    media_image7.png
    112
    543
    media_image7.png
    Greyscale
, which is Compound No. 2 (HA1-HB2) in Table 3 on page 26.


Information Disclosure Statement
It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.  




Improper Markush Grouping Rejection
Claims 1-7 and 9-16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a compound of instant formula (I) is improper because the alternatives defined by the Markush grouping do not share both a 
Specifically, the species of the Markush group of compounds do not share a "single structural similarity" because there are no required structural features in the claims, which feature is essential to the activity/function of the compounds, in common since the claims are devoid of a structure or names of compounds which are embraced by the language, for instance, a histone deacetylase inhibiting moiety or an organic group or a hydrophilic group or a hydrophobic group. There are various histone deacetylase inhibiting moieties known to date and these moieties do not all share a structural similarity. For example, see

    PNG
    media_image8.png
    531
    296
    media_image8.png
    Greyscale
;
b)	the Romidepsin moiety, 
    PNG
    media_image9.png
    496
    505
    media_image9.png
    Greyscale
;
c)	the Chidamide moiety, 
    PNG
    media_image10.png
    538
    330
    media_image10.png
    Greyscale
;
d)	the Panobinostat moiety, 
    PNG
    media_image11.png
    553
    498
    media_image11.png
    Greyscale
; etc.


Further, searching the entire scope of compounds claimed in instant claim 1 is impossible.  Therefore, in the absence of evidence to the contrary, all histone deacetylase inhibiting moieties within the metes and bounds of the extraordinarily large Markush grouping of the instant claims cannot be individually envisioned.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals 

As a result of the improper Markush rejection, the totality of subject matter which will be searched and examined in the instant application, inclusive of the elected species identified above, are compounds in instant formula (I) in which the instant A2 variable represents the histone deacetylase inhibiting moiety of Vorinostat,

    PNG
    media_image12.png
    112
    413
    media_image12.png
    Greyscale
.
This rejection can be overcome by limiting the instant A2 variable definition to represent the Vorinostat moiety.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite when the A1 variable represents a carboxylate anion since a radical would be claimed and not a required complete compound.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9 and 15 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Yu et al. {CN 102260190 A}.  Since the CN document is in a non-
Yu et al. disclose, for instance, Compound Ia4 in paragraph [0074] on page 10 in the CN document,

    PNG
    media_image13.png
    144
    588
    media_image13.png
    Greyscale
.
Compound Ia4 in Yu et al. is embraced by the instant claimed compounds of formula (I),

    PNG
    media_image14.png
    43
    282
    media_image14.png
    Greyscale
,
when A1 represents a carboxylic acid, 
{i.e., a hydrophilic group - see page 11 of the instant specification};
X1 represents C6 hydrocarbylene, 
{i.e., a hydrophobic group - see page 12 of the instant specification}; 
X2 represents a carbonyl, 
{i.e., an organic group - see page 13 of the instant specification}; and 
A2 represents the vorinostat moiety, which has a 
molecular weight of 264.32 Daltons, 
{i.e., a histone deacetylase inhibiting moiety - see page 14 of the instant 
.
Therefore, Yu et al. anticipate the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Allowable Subject Matter
	The elected species of Compound No. 2, which is claimed in instant claim 16, is allowable over the prior art of record.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 8, 2021
Book XXVI, page 123